                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                   Plaintiff,                             4:18CV3020

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
DR. DEOL, Nebraska Department of
Correctional Services Medical Director,
individually and in their offiacl
capacities; GARY J. HUSTAD, MD,
individually and in their offiacl
capacities; DAN DANAHER, Physician
Assistant, individually and in their
offiacl capacities; and DR. JEFFREY
KASSELMAN, in his individual and
official capacity;

                   Defendants.

       This matter is before the court on case management. On October 25, 2018,
the court permitted Plaintiff’s Eighth Amendment claims against Dr. Jeffrey
Kasselman in his individual and official capacities to proceed to service of process
and directed the Marshals Service to serve Dr. Kasselman. (Filing No. 28.) Service
on Dr. Kasselman in his official capacity was accomplished on November 28, 2018
(filing no. 30), and he filed an answer in his official capacity only on December 18,
2018 (filing no. 31). To date, service on Dr. Kasselman in his individual capacity
has not been accomplished. Upon consulting with the Marshals Service, the court
has been made aware that service on Dr. Kasselman in his individual capacity has
been delayed due to the federal government shutdown and the restrictions on the
types of matters the Marshals Service may expend resources on during the
shutdown. Accordingly,
      IT IS ORDERED that:

      1.     The delay in accomplishing service of process on Dr. Kasselman in
his individual capacity due to the federal government shutdown will not count
against the 90-day time limit for service of the amended complaint. See Fed. R.
Civ. P. 4(m).

       2.    When the Marshals Service is able to resume service of civil
summons, the court will monitor this case to see that service on Dr. Kasselman is
accomplished within a reasonable time and, if necessary, will enter further order
directing the Marshals Service to complete service by a date certain.

     3.    Once service upon Dr. Kasselman in his individual capacity is
accomplished, the court will enter a progression order.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        2
